Amendment and Consent Request March 2 These materials have been prepared by Banc of America Securities LLC (“BAS”) for the BAS client or potential client to whom such materials are directly addressed and delivered (the“Company”) in connection with an actual or potential mandate or engagement and may not be used or relied upon for any purpose other than as specifically contemplated by a writtenagreement with BAS.These materials are based on information provided by or on behalf of the Company and/or other potential transaction participants, from public sources or otherwisereviewed by BAS.BAS assumes no responsibility for independent investigation or verification of such information and has relied on such information being complete and accurate in allmaterial respects.To the extent such information includes estimates and forecasts of future financial performance prepared by or reviewed with the managements of the Company and/orother potential transaction participants or obtained from public sources, BAS has assumed that such estimates and forecasts have been reasonably prepared on bases reflecting the bestcurrently available estimates and judgments of such managements (or, with respect to estimates and forecasts obtained from public sources, represent reasonable estimates).Norepresentation or warranty, express or implied, is made as to the accuracy or completeness of such information and nothing contained herein is, or shall be relied upon as, a representation,whether as to the past, the present or the future.These materials were designed for use by specific persons familiar with the business and affairs of the Company and are being furnishedand should be considered only in connection with other information, oral or written, being provided by BAS in connection herewith.These materials are not intended to provide the sole basisfor evaluating, and should not be considered a recommendation with respect to, any transaction or other matter.These materials do not constitute an offer or solicitation to sell or purchaseany securities and are not a commitment by BAS (or any affiliate) to provide or arrange any financing for any transaction or to purchase any security in connection therewith.BAS assumesno obligation to update or otherwise revise these materials.These materials have not been prepared with a view toward public disclosure under state or federal securities laws or otherwise,are intended for the benefit and use of the Company, and may not be reproduced, disseminated, quoted or referred to, in whole or in part, without the prior written consent of BAS.Thesematerials may not reflect information known to other professionals in other business areas of BAS and its affiliates. BAS has adopted policies and guidelines designed to preserve the independence of its research analysts.BAS’ policies prohibit employees from offering research coverage, a favorableresearch rating or a specific price target or offering to change a research rating or price target as consideration for or an inducement to obtain business or other compensation. BAS and its affiliates comprise a full service securities firm and commercial bank engaged in securities trading and brokerage activities as well as providing investment banking, asset andinvestment management, financing and financial advisory services and other commercial and investment banking services and products to a wide range of corporations and individuals,domestically and offshore, from which conflicting interests or duties may arise.In the ordinary course of these activities, BAS or its affiliates may at any time hold long or short positions, andmay trade or otherwise effect transactions, for their own account or the accounts of customers, in debt or equity securities or loans of the Company, potential counterparties, or any othercompany that may be involved in a transaction.Products and services that may be referenced in the accompanying materials may be provided through affiliates of BAS.BAS is a subsidiaryof Bank of America Corporation, the parent company of Bank of America, N.A. and other banks.BAS is a broker-dealer registered with the Securities and Exchange Commission and is amember of the New York Stock Exchange, Inc., the National Association of Securities Dealers, Inc. and the Securities Investor Protection Corporation. BAS is required to obtain, verify and record certain information that identifies the Company, which information includes the name and address of the Company and other information that willallow BAS to identify the Company in accordance with the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) and such other laws, rules and regulations. BAS and its affiliates do not provide tax advice.Accordingly, any statements contained herein as to tax matters were neither written nor intended by BAS or its affiliates to beused and cannot be used by any taxpayer for the purpose of avoiding tax penalties that may be imposed on such taxpayer. If any person uses or refers to any such taxstatement in promoting, marketing or recommending a partnership or other entity, investment plan or arrangement to any taxpayer, then the statement expressed herein is beingdelivered to support the promotion or marketing of the transaction or matter addressed and the recipient should seek advice based on its particular circumstances from anindependent tax advisor.Notwithstanding anything that may appear herein or in other materials to the contrary, the Company shall be permitted to disclose the tax treatmentand tax structure of a transaction (including any materials, opinions or analyses relating to such tax treatment or tax structure, but without disclosure of identifying informationor, except to the extent relating to such tax structure or tax treatment, any nonpublic commercial or financial information) on and after the earliest to occur of the date of (i)public announcement of discussions relating to such transaction, (ii) public announcement of such transaction or (iii) execution of a definitive agreement (with or withoutconditions) to enter into such transaction; provided, however, that if such transaction is not consummated for any reason, the provisions of this sentence shall cease to apply. 3 This presentation contains, and oral statements made from time to time by representatives of the Company may contain forward-looking statements within the meaning of Section 27Aof theSecurities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended.Such forward-looking statements include, without limitation, future operatingresults, operating efficiencies, future market prices and margins, future energy costs, future government and legislative action, future cost savings, future benefit costs, the Company's liquidityand ability to finance its operations, and other statements that are not historical facts that involve certain risks, uncertainties and assumptions.Should one or more of these risks oruncertainties materialize, or should underlying assumptions prove incorrect, actual outcomes may vary materially from those indicated.Additional information that could cause actual resultsto vary materially from the results anticipated may be found in the Company's most recent Form 10-K and other reports filed with the Securities and Exchange Commission. Readers should be aware that any forward-looking statement made herein or elsewhere by the Company speaks only as of the date on which it was made, and the Company disclaims anyobligation or intent to update any of the factors listed above or forward-looking statements. 4 Bob Larney Chief Financial Officer Jack Johnson Chief Executive Officer Andrew
